 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
MATTHEW DOUGLAS BUTALA, )
)
Appellant, )
)
v ) JUDGMENT
)
) No. 5:18-CV-376-FL
JOI-IN F. LOGAN, CHAPTER 13 )
TRUSTEE_, )
Appellee. )

Decision by Court.

Thjs action came before the Honorable Louise W. Flanagan, United States District Judge_, for
consideration of appeal from an order of the United States Banknlptcy C ourt for the Eastem District
of North Carolina.

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the court’s order entered
Febmaly 21, 2019, that the decision of the bankruptcy court is AFFIRMED.

This Judgment Filed and Entered on Februarv 21, 2019, and Copies To:

John F. Logan (via CM/ECF Notice of Electronic Filing)
Travis Phjlip Sasser (via CM/ECF Notice of Electronic Filing)
Stephanie Elizabeth Goodbar (via CM/ECF Notice of Electronic Filing)

Febmaly 21, 2019 PETER A. MOORE, JR., CLERK
/s/ Susan W. Tripp
(By) Susan W. Tn`pp, Deputy Clerk

 

 

